DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04-27-2021 has been entered.
Drawings
The drawings were received on 04-27-2021.  These drawings are acceptable.
Claim Objections
Claims 30-31 are objected to because of the following informalities: the term “the shoe system as recited in claim 27” which should read “an elastic flexible fabric shoe cover conformable to a shoe as recited in claim 27”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19-24 and 27-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciccarelli (2013/0263468).

    PNG
    media_image1.png
    336
    426
    media_image1.png
    Greyscale

Regarding claim 19, Ciccarelli discloses a shoe system, comprising: 
a shoe, comprising: a right side and a left side, each side having an upper edge and a lower edge, a toe box forming a front facing portion of the shoe, having a lower edge; a counter forming a rear facing portion of the shoe, having an upper edge and a lower edge; a vamp forming a foot covering portion located generally behind, and contiguous to, the toe box, having an upper backwards facing edge and having a lower edge contiguous with the lower edge of the toe box and the lower edge of the right side and the lower edge of the left side; an upper opening defined by the upper backwards facing edge of the vamp, the upper edge of the left side, the upper edge of the right side 
an elastic flexible fabric shoe cover conformable to the shoe (Figs 4-7, para 0029), comprising: 
a right portion and a left portion, each of which covers, and each of which is flexibly conformable to, the contour of the right and left sides of the shoe (Figs 4-7, member 402, para 0028 to 0035); 
a front facing top portion which covers and which is flexibly conformable to the shoe toe box (Figs 4-7, member 402, para 0028 to 0035); 
a rear facing portion which covers and which is flexibly conformable to the shoe counter (Figs 4-7, member 402, para 0028 to 0035); 
a middle top portion which is connectedly behind the front facing top portion and which covers and which is flexibly conformable to the shoe vamp portion (Figs 4-7, member 402, para 0028 to 0035); 
a top opening defined by the upper edge of the right and left side portions, the rearward facing edge of the middle upper portion and the upper forward edge of the rear facing counter portion and which opening conforms to the contours of the shoe upper opening (Figs 4-7, member 404, para 0028 to 0035); 

a front lower opening defined by the lower edge of the right and left side portions, the lower front edge of the front facing toe box portion, and the forward edge of the connecting fabric bridge portion, which front lower opening's edges define a space having the contours of the outer edges of the shoe outsole (Figs 4-7, member 408, para 0028 to 0035); and 
a rear lower opening defined by the lower edge of the right and left side portions, the rear facing edge of the connecting fabric bridge portion, and the bottom edge of the rear facing counter portion, having the contours of the heel seat and which allows the shoe heel to extend through the shoe cover (Figs 4-7, member 406, para 0028 to 0035).  

    PNG
    media_image2.png
    459
    619
    media_image2.png
    Greyscale

Regarding claim 20, Ciccarelli discloses a decorative element is attached to the front facing top portion of the elastic flexible fabric shoe cover (Fig 4 annotated above).  

    PNG
    media_image3.png
    526
    516
    media_image3.png
    Greyscale

Regarding claim 21, Ciccarelli discloses a decorative element is attached to the rear facing portion of the elastic flexible fabric shoe cover (Fig 6 annotated above).  .  
Regarding claim 22, Ciccarelli discloses a shoe system, comprising: 
a shoe (Figs 1-3); and 
an elastic flexible fabric shoe cover conformable to the shoe, comprising: a right portion; a left portion; a front facing top portion; a rear facing portion; a middle top portion joining the front facing top portion and the rear facing portion (Figs 4-7); 
a top opening defined by an upper edge of the right and left portions, a rearward facing edge of the middle top portion, and an upper forward edge of the rear facing portion (Figs 4-7, member 404, para 0028 to 0035); and 
a bottom connecting fabric bridge portion disposed under the shoe and which connects the right portion with the left portion, the fabric bridge portion being constructed and arranged to provide elastic tension and thereby contribute to the 
Regarding claim 23, Ciccarelli discloses at least one bottom opening defined by the elastic flexible fabric shoe cover, the at least one bottom opening being constructed and arranged to allow an outsole of the shoe to remain uncovered by the elastic flexible fabric shoe cover (Figs 4-7, members 406 and 408, para 0028 to 0035).  
Regarding claim 24, Ciccarelli discloses a decorative element is attached to at least one of the right portion, the left portion, front facing top portion, rear facing portion, or middle top portion of the elastic flexible fabric shoe cover (Figs 4 and 6 annotated above).  
Regarding claim 27, Ciccarelli discloses an elastic flexible fabric shoe cover conformable to a shoe, comprising: a flexibly conformable right portion; a flexibly conformable left portion; a flexibly conformable front facing top portion; a flexibly conformable rear facing portion; a flexibly conformable middle top portion which is connectedly behind the front facing top portion (Figs 4-7, member 402, para 0028 to 0035); 
a top opening defined by an upper edge of the right and left portions, a rearward facing edge of the middle top portion, and an upper forward edge of the rear facing portion (Figs 4-7, member 404, para 0028 to 0035);  and 
a bottom connecting fabric bridge portion which connects the right portion with the left portion, the fabric bridge portion being constructed and arranged to provide elastic tension and thereby contribute to the conformance of the elastic flexible fabric shoe cover to the shape of a shoe (Figs 4-7, member 402, para 0028 to 0035);.  
Regarding claim 28, Ciccarelli discloses a front lower opening defined by a lower edge of the right and left portions, a lower front edge of the front facing top portion, and a forward edge of the connecting fabric bridge portion, wherein at least one edge of the front lower opening defines a space having the contours of the outer edges of a shoe outsole (Figs 4-7, member 408, para 0028 to 0035).  
Regarding claim 29, Ciccarelli discloses a rear lower opening defined by a lower edge of the right and left portions, arear facing edge of the connecting fabric bridge portion, and a bottom edge of the rear facing portion, the rear lower opening being constructed and arranged to allow a shoe heel to extend therethrough (Figs 4-7, member 406, para 0028 to 0035).  
Regarding claim 30, Ciccarelli discloses a decorative element is attached to the front facing top portion of the elastic flexible fabric shoe cover (Fig 4 annotated above).  
Regarding claim 31, Ciccarelli discloses a decorative element is attached to the rear facing portion of the elastic flexible fabric shoe cover (Fig 6 annotated above).
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciccarelli (2013/0263468) as applied to claim 22 above, and further in view of Mitsui (5,117,568).
Regarding claims 25-26, Ciccarelli teaches all of the limitations of claim 22, but does not teach a rear counter tightening element, wherein the rear counter tightening element is constructed and arranged to provide adjustable tension in the elastic flexible fabric shoe cover.  
Mitsui teaches a shoe having a rear counter tightening element, wherein the rear counter tightening element is constructed and arranged to provide adjustable tension in the elastic flexible fabric shoe cover (Figs 2-3, members 3 and 7).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the shoe of Ciccarelli by adding a rear counter tightening element, as taught by Mitsui, in order to be tighten the shoe (Mitsui, col. 2, lines 26-34).
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732